Dear Judge Jarrow-Johnson:
You have requested a legal opinion of the attorney general pertaining to your retirement predicament. You advised us that you served as an employee in the St. John the Baptist Parish public library system, from which you recently retired. You were at that time also an elected justice of the peace in St. John the Baptist Parish and had been prior to your retirement from the library system. Before your retirement from the parish library, you had membership in the Parochial Employees' Retirement System (PERS) as both a library employee and as a justice of the peace. You tell us that following the advice of PERS personnel concerning your retirement benefit, you resigned as justice of the peace. You further informed us that your husband was appointed to complete your unexpired term as justice of the peace, and now you have been elected again justice of the peace to start a new term.
Justices of the peace are eligible for membership in the Parochial Employees Retirement System (PERS) in accordance with R.S. 11:1921(A)(3)(a) as they are elected officials of the parish who are not eligible for membership in any other public retirement system in this state. Louisiana Attorney General's Opinion No. 98-130. R.S. 11:1921(A)(3)(a) reads,
    (3)(a) Membership [in PERS] for elected officials of the parish, who are not eligible for membership in any other public retirement system in this state, shall be optional, and they shall have one year after taking the oath of office to elect to become members, provided they are otherwise eligible. No credit shall be given for any prior elected service.
You hope that beginning with this new term as justice of the peace, you can take the option, given by R.S. 11:1921(A)(3)(a), of not joining PERS at all as a justice of the peace and thereby be able to avoid any problems with your retirement benefit from your service as a librarian. *Page 2 
However, R.S. 11:1928(D) plainly says,
    D. Notwithstanding the provisions of R.S. 11:1902(12)(a) or 1921(A)(3), if a retired member of the system is subsequently elected to an office covered by the system, sixty days after taking the oath of office his monthly retirement benefit shall be reduced by the amount of his monthly earnings.
(Emphasis added.)
Since you have now successfully run for election for a new term as justice of the peace, beginning sixty days after you are sworn in to begin your new term of office, your "monthly retirement benefit [for service as an employee in the parish library system] shall be reduced by the amount of [your] monthly earnings [as an elected justice of the peace]," R.S. 11:1928(D).
We trust that this opinion adequately answers your request, but if you have any further questions, please do not hesitate to write to us with them. With warmest regards, we remain
  Yours very truly, JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By:___________________________ THOMAS S. HALLIGAN Assistant Attorney General
  JDC/TSH/sfj